Citation Nr: 0017310	
Decision Date: 06/30/00    Archive Date: 07/05/00

DOCKET NO.  99-06 950	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his sister


ATTORNEY FOR THE BOARD

L. J. Nottle, Counsel


INTRODUCTION

The veteran served on active duty from August 1966 to August 
1969.  His claim comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Detroit, Michigan (RO).


FINDINGS OF FACT

1.  The RO denied the veteran's claim of entitlement to 
service connection for hearing loss in June 1979.  

2.  The RO notified the veteran of its decision and advised 
him of his appellate rights by letter dated June 1979, but 
the veteran did not submit a notice of disagreement with the 
RO's decision.

3.  The evidence associated with the claims file subsequent 
to the RO's June 1979 denial bears directly and substantially 
upon the specific matter under consideration, is neither 
cumulative nor redundant, and by itself and in connection 
with evidence previously assembled is so significant that it 
must be considered to decide fairly the merits of the claim.

4.  The veteran's claim of entitlement to service connection 
for hearing loss is not plausible inasmuch as it is not 
supported by a medical opinion establishing that the veteran 
currently has hearing loss by VA standards.



CONCLUSIONS OF LAW

1.  The RO's June 1979 decision denying entitlement to 
service connection for hearing loss is final.  38 U.S.C.A. § 
7105 (West 1991); 38 C.F.R. §§ 20.302, 20.1103 (1999).

2.  New and material evidence has been submitted to reopen 
the claim of entitlement to service connection for hearing 
loss.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 
(1999).

3.  The claim of entitlement to service connection for 
hearing loss is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The issue before the Board is whether the veteran has 
submitted new and material evidence to reopen his previously 
denied claim of entitlement to service connection for hearing 
loss.  The RO initially denied the veteran service connection 
for hearing loss in June 1979 on the basis that, although the 
veteran's right ear hearing was beyond normal limits on 
separation from service, his hearing was shown to be normal 
bilaterally during an April 1979 VA examination.  

In denying the veteran's claim, the RO considered the 
veteran's service medical records, an April 1979 VA 
examination report, and an April 1979 letter from D. Leroy 
Stageman, M.D.  Collectively, these records establish that 
the veteran had: right ear hearing loss on separation from 
service in August 1969; normal hearing (as defined in 
38 C.F.R. § 3.385 (1999)) during a VA examination in April 
1979; and moderate high frequency hearing loss (but not as 
defined in 38 C.F.R. § 3.385) during a private evaluation in 
August 1979.  During the August 1979 private evaluation, Dr. 
Stageman recorded the veteran's report of in-service noise 
exposure and indicated that the hearing loss could be due to 
noise exposure.  The RO notified the veteran of its June 1979 
decision and advised him of his appellate rights by letter 
dated the same month.

The law provides that a notice of disagreement (NOD) must be 
filed within one year from the date of mailing of notice of 
the result of an RO's decision in order to initiate an appeal 
of the determination.  38 U.S.C.A. § 7105(a), (b)(1) (West 
1991). If no NOD is filed within the prescribed period, the 
decision becomes final.  38 U.S.C.A. § 7105(c).  The veteran 
in this case did not file an NOD with the RO's June 1979 
decision; therefore, the decision is final. 

New and material evidence must be submitted to reopen a 
previously and finally denied claim.  Duran v. Brown, 7 
Vet.App. 216 (1994); Suttman v. Brown, 5 Vet.App. 127, 135 
(1993).  "New and material evidence" is evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, is neither cumulative nor redundant, and which 
by itself and in connection with evidence previously 
assembled is so significant that it must be considered to 
decide fairly the merits of the claim.  38 C.F.R. § 3.156(a); 
see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

The United States Court of Appeals for Veterans Claims has 
developed a three-part analysis to be applied when a claim to 
reopen is presented.  Elkins v. West, 12 Vet.App. 209, 218-
219 (1999).  The first step is to determine whether the 
veteran has presented new and material evidence under 38 
C.F.R. § 3.156(a) to reopen the prior claim.  If he or she 
has done so, the adjudicator must proceed to the second step, 
which requires determining whether the claim is well grounded 
pursuant to 38 U.S.C.A. § 5107(a).  Id.  If the claim is 
found to be not well grounded, the adjudication process must 
halt, despite reopening, because a claim that is not well 
grounded cannot be allowed.  Winters v. West, 12 Vet.App. 
203, 206-207 (1999).  If the claim is found to be well 
grounded, the VA must ensure that the duty to assist has been 
fulfilled before proceeding to the third step, which requires 
an adjudication of the merits of the claim.  Id.  New 
evidence submitted to reopen a claim will be presumed 
credible solely for the purpose of determining whether the 
claim should be reopened.  Justus v. Principi, 3 Vet.App. 
510, 513 (1992).

The evidence that has been associated with the veteran's 
claims file since the RO's June 1979 decision includes: (1) a 
January 1980 report of examination of enlistment in the 
United States Army Reserve (USAR); (2) May 1998, December 
1998 and March 1999 statements of the veteran; (3) and 
November 1999 hearing testimony of the veteran and his 
sister.  This evidence is neither cumulative nor redundant of 
evidence previously submitted to agency decisionmakers.  
Therefore, the Board finds that it is new.  

The Board also finds that the evidence is material because it 
bears directly and substantially upon the specific matter 
under consideration, and by itself and in connection with 
evidence previously assembled is so significant that it must 
be considered to decide fairly the merits of the claim.  The 
Board bases this finding on the fact that the new evidence, 
in particular, the January 1980 report of examination of 
enlistment in the USAR, contradicts the basis of the June 
1979 denial, specifically, the finding that the veteran's 
hearing was normal during the most recent examination.  The 
January 1980 report, which now contains the most recent 
audiometric findings of record, includes a diagnosis of high 
frequency hearing loss.  

Having determined that new and material evidence has been 
submitted, the veteran's claim of entitlement to service 
connection for hearing loss is reopened.  The Board must now 
determine whether the claim is well grounded pursuant to 
38 U.S.C.A. § 5107(a).  Elkins, 12 Vet.App. at 218-119; 
Winters, 12 Vet.App. at 206-207.  

To establish a well-grounded claim for service connection, 
the veteran must submit: (1) a medical diagnosis of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
in-service injury or disease and the current disability.  
Where the determinative issue involves medical causation, 
competent medical evidence to the effect that the claim is 
plausible is required.  Epps v. Gober, 126 F.3d 1464, 1467-
1468 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet.App. 498, 506 
(1995). 

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory thresholds in any of the frequencies 500, 1,000, 
2,000, 3,000 or 4,000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies, 500, 1,000, 2,000, 3,000 or 4,000 are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385.

A veteran who served for at least six months during a period 
of war or during peacetime on or after January 1, 1947, is 
presumed to have been in sound condition when examined, 
accepted and enrolled in service, except for defects noted at 
the time of entrance.  38 U.S.C.A. §§ 1110, 1111, 1131, 1132.  
According to 38 C.F.R. § 3.304(b), the term "noted" denotes 
only such conditions that are recorded in examination 
reports.  The history of pre-service existence of conditions 
reported at the time of the examination does not constitute a 
notation of such conditions, but will be considered together 
with all the other material evidence in questions as to 
inception.  38 C.F.R. § 3.304(b)(1); see also Crowe v. Brown, 
7 Vet.App. 238, 245-47 (1994) (holding that a disorder was 
not "noted" as defined by the law so as to rebut the 
presumption of soundness where there were references on two 
entry examinations of a childhood history of the disorder, 
but the disorder was not found by the examiner on 
examination).  Clear and unmistakable evidence demonstrating 
that the injury or disease existed prior to service rebuts 
the presumption of soundness.  38 U.S.C.A. §§ 1111, 1132.

In this case, on enlistment in August 1966, the veteran 
reported that he had impaired hearing for high tones.  
However, the examining physician tested the veteran's hearing 
and noted that the veteran had no significant abnormalities.  
Therefore, the veteran is presumed to have been in sound 
condition with regard to his hearing when he entered service.  

The U.S. Army evaluated the veteran's hearing in August 1969, 
on separation from service.  An audiometer reflects that the 
veteran had the following pure tone thresholds, in decibels, 
at that time:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
--
40
LEFT
10
5
5
--
20

Dr. Stageman evaluated the veteran's hearing in April 1979, 
ten years after discharge from active duty, but he did not 
list any audiometric findings.  

For the purpose of enlistment in the USAR in January 1980, 
the U.S. Army evaluated the veteran's hearing in January 
1980.  An audiometer reflects that the veteran had the 
following pure tone thresholds, in decibels, at that time:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
20
15
--
30
LEFT
30
25
15
--
30

During this evaluation, the examining physician diagnosed 
high frequency hearing loss. 

The above findings include a January 1980 diagnosis of 
hearing loss, but fail to establish that the veteran 
currently has hearing loss by VA standards.  As stated 
previously, for purposes of applying the laws administered by 
VA, impaired hearing will be considered to be a disability 
only when the auditory thresholds in any of the frequencies 
500, 1,000, 2,000, 3,000 or 4,000 Hertz is 40 decibels or 
greater; or when the auditory thresholds for at least three 
of the frequencies, 500, 1,000, 2,000, 3,000 or 4,000 are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  According to 
the evidence of record, the veteran has not had an auditory 
threshold of 40 or greater in any one frequency, or an 
auditory threshold of 26 or greater in any three frequencies, 
since 1969.  

In statements received during the pendency of this appeal and 
during the November 1999 hearing before the undersigned Board 
Member, the veteran indicated that he had hearing loss that 
is related to in-service noise exposure.  However, the 
veteran's statements in this regard do not constitute 
competent medical evidence of hearing loss or of a nexus 
between hearing loss and active service.  Espiritu v. 
Derwinski, 2 Vet.App. 492, 494-95 (1992) (holding that lay 
persons are not competent to offer medical opinions).  
Inasmuch as the veteran's claim is not supported by a medical 
opinion establishing that the veteran currently has hearing 
loss by VA standards, it is not plausible and must be denied 
as not well grounded.


ORDER

Service connection for hearing loss is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

